DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 17 February 2021 has been entered.  After entry of the amendment claims 1-6 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Publication No. WO 2017/138913 A1.
The reference teaches, in claims 1-12 a foamed cement composition comprising a hydraulic cement, water, a nanocellulose foam stabilizing additive, a foaming surfactant and a gas.  Examples of the cement include geopolymer cements or hydraulic cements.  The geopolymer cements comprises aluminosilicate, sodium silicates, or potassium silicates in addition to the water (paragraph [0010]).  The nanocellulose foam stabilizing additive has a length of from 35 nanometers to about 10000 nanometers (claim 7).  The amount is 0.1-10 by weight of the cement on a dry basis. (paragraph [0019]).  The surfactant may be present in an amount of from about 0.5% to about 5% by volume of the water (paragraph [0022]).  Paragraph [0023] teaches that the water may be present in an amount of from about 33% to about 200% bwoc.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a foamed cement composition.  The geopolymer cement meets the pozzolanic material.  Based on the amounts of the other components present, the amount overlaps the claimed amount and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The surfactant meets the surfactant component and the amount of the surfactant overlaps the claimed range and overlapping ranges are deemed to be obvious.  Note that in the example the amount of surfactant is 0.8% so it is clear that the reference teaches amounts that overlap the claimed range of amounts.  The nanocellulose foam stabilizing additive meets the fibers and the amounts and sizes overlap the claimed ranges and overlapping ranges are deemed to be obvious.
As for claim 2, while the reference does recite the use of metakaolin it does teach that it is formed with an aluminosilicate material and metakaolin is a well-known aluminosilicate material used to form geopolymer materials.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Prud’homme et al “Use of Silicon Carbide Sludge to Form Porous Alkali-activated Materials for Insulating Application” in view of Turcinskas et al (US Patent No. 10,214,452 B2).
The Prud’homme et al reference teaches, in section 2.1, a method for preparing a geopolymer foam comprising a pozzolanic material (metakaolin), potassium hydroxide pellets, potassium silicate and silicon carbon waste and three kinds of additives: carbon fibers of 5 mm length, rice starch having a D50 pf 5 µm and cellulose fibers of 200 µm length. The synthesis of foam starts with the formation of an alkaline solution, obtained by mixing the potassium silicate solution and potassium hydroxide pellets. The formation of this new basic solution (SiK /KOH), with a pH value around 14, induces an increase of the mixture temperature. After cooling, metakaolin and silicon carbide are added to this solution with eventual additives.
Turcinskas et al teaches, in column 6, lines 64+, that surfactants are known to be used to stabilize metakaolin-based foams.
The instant claims are obvious over the combination of references.
As for claim 3, the Prud’homme et al reference teaches the production of a geopolymer foam.  The metakaolin meets the pozzolanic material.  The potassium hydroxide which is used to form the alkaline solution meets the activation solution.  The potassium silicate meets the silicate.  The cellulose fiber meets the fiber and the length falls within the claimed range.  While it does not recite the same sequence of steps, it is believed that the result is the same. According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  As for the addition of a surfactant, the secondary reference teaches that it is known to add a surfactant to stabilize geopolymer foams such as metakaolin based foams.  Accordingly it would have been obvious to add a surfactant to the composition of the primary reference in order to produce a more stabilized foam product absent evidence showing otherwise. 
As for claim 4, it is within the level of ordinary skill in the art to determine the effective amount of surfactant in order to produce a stabilized foam. it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Turcinskas et al (US Patent Application Publication No. US 2019/0152853 A1).
The reference teaches, in paragraphs [0055]-[0060], a geopolymer foam comprising from 3 to 60% by weight, preferably from 5 to 50% by weight, of blast furnace slag, from 3 to 70% by weight, preferably from 5 to 50% by weight, of microsilica and/or metakaolin, from 0 to 50% by weight of fly ash, from 1 to 55% by weight of alkaline activator (calculated as solids content), from 10 to 60% by weight of water (entire quantity), and also surfactant, gas phase and optionally other additives. According to paragraph [0050] the proportion of the surfactant, based on the geopolymer foam formulation of the invention, can advantageously be from 0.1 to 2.5% by weight and in particular from 0.5 to 1.5% by weight.  According to paragraph [0085] fibers selected from the group consisting of rock fibres (e.g. basalt fibres), glass fibres, carbon fibres, optionally modified organic fibres (PE, PP, PVA, PAN, polyesters, polyamides and the like), cellulose fibres, lignocellulose fibres, metal fibres (e.g. iron, steel and the like) and mixtures thereof can be added. The proportion present of the fibres can preferably be up to 3% by weight. This can improve the mechanical stability of the hardened foam. They preferably have a length of at most 120 mm, in particular of at most 6 mm.
The instant claims are obvious over the reference.
As for claim 1, the blast furnace slag, microsilica, metakaolin and/or fly ash meets the pozzolanic material.  The amount overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The surfactant meets the claimed surfactant and the amount overlaps the claimed range and overlapping ranges are deemed to be obvious.  The fiber meets the fiber component and the amount overlaps the claimed range and the size overlaps the claimed range as they range in size preferably up to 6 mm and overlapping ranges are deemed to be obvious.
As for claim 2, the reference teaches metakaolin.
As for claim 3, the blast furnace slag, microsilica, metakaolin and/or fly ash meets the pozzolanic material.  According to the paragraph [0039] the alkaline activator is alkali metal hydroxides and alkali metal silicates and mixtures thereof.  The surfactant meets the claimed surfactant.  The fiber meets the fiber component and the size overlaps the size range as they range in size preferably up to 6 mm and overlapping ranges are deemed to be obvious.  The reference teaches, in the examples, that the components are mixed.  While it does not recite the same sequence of steps, it is believed that the result is the same. According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  
As for claim 4, the reference teaches an amount of surfactant that overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claims 5 and 6, the reference teaches an amount of fibers that overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
August 26, 2022